Citation Nr: 0934372	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. H., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Reno, Nevada.  

An October 2007 Board decision reopened and remanded the 
Veteran's claims of entitlement to service connection for 
PTSD and a back disability.  The development requested upon 
remand has been completed and the case is ready for final 
appellate consideration.

FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, but this 
diagnosis is not predicated on a corroborated in-service 
stressor; the Veteran did not participate in combat with the 
enemy during service.

2.  The Veteran's back disability, diagnosed as lumbar 
degenerative disc disease and spondylosis of the lumbar 
spine, first manifested many years after service and is not 
related to service or to any incident therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

Following the Board's reopening of the Veteran's claims for 
service connection for PTSD and a back disability, the RO 
issued a December 2007 letter which advised the Veteran of 
the criteria for service connection, among other information.  
Notice regarding assignment of a disability evaluation and an 
effective date for a grant of service connection was also 
issued in December 2007 and in February 2009.  These notices, 
considered together, meet each of the requirements for 
appropriate notice set forth by the Court.


Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist has been fulfilled.  The 
Veteran's service records, personnel records, and post-
service treatment records have been obtained.  The Veteran 
testified at a Travel Board hearing before the undersigned. 
The Board does not know of any relevant evidence that has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the Veteran's 
claim; therefore, no further assistance to the Veteran with 
the development of evidence is required.

Finally, the Board acknowledges that the RO has not afforded 
the Veteran a VA examination, with an opinion as to the 
etiology of his claimed back disability or PTSD.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) 
there is competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence of a corroborated in-service 
stressor and no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran in regard 
to this particular claim.  With respect to the back 
disability claim, there is simply no indication that the 
Veteran's current back symptomatology may be related to 
active service.  Accordingly, the Board finds that etiology 
opinions are not "necessary." See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to Service Connection for a Back Disability 

The Veteran contends that he injured his back during service 
in a motor vehicle accident.  See Hearing Transcript, pp. 13-
14.  He has claimed back pain and related symptomatology 
since that time.  

The Veteran's service treatment records reflect various 
musculoskeletal, orthopedic, and skin complaints but none 
related to the back.  A Disposition Form shows that the 
Veteran was taken to the dispensary in February 1971 by 
Military Police (MPs), and that he was treated for 
lacerations to the face; neither the service treatment 
records nor personnel records indicate that the Veteran was 
involved in a motor vehicle accident.  An April 1971 
separation examination is silent as to complaints, treatment, 
or diagnoses referable to the back; clinical evaluation of 
the spine was also normal upon separation.  A contemporaneous 
report of medical history is likewise negative for "back 
trouble of any kind."  

Following separation from service, the first post-service 
clinical evidence of back complaints and/or treatment is 
dated in July 1992.  At that time, the Veteran reported that 
he had been experiencing back pain for "the last 6 months."  
No further assessments or diagnoses related to the back were 
provided.  

A general VA examination conducted in February 1994 for 
compensation and pension (C & P) purposes revealed no 
abnormalities of the spine.  In December 1996, the Veteran 
underwent a disability evaluation in connection with his 
Social Security Administration (SSA) claim.  Objectively, the 
Veteran demonstrated full range of motion of the lumbar 
spine; subjectively, he told the examiner that he had a long 
history of "chronic low back pain," which he related to an 
alleged assault where the police aggressively hand-cuffed his 
hands behind his back.  He reported that the handcuffs caused 
his current back pain.  The assessment at that time was 
chronic low back pain, etiology uncertain, possible 
degenerative joint disease.  

It was not until October 2004 that X-rays revealed evidence 
of degenerative changes to the Veteran's lumbar spine.  An 
April 2005 MRI confirmed degenerative disc disease, facet 
athropathy, and spondylosis of the lumbar spine.  

Here, the Board notes that it has considered whether 
presumptive service connection for chronic disease is 
warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded 
as a chronic disease.  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any documented clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Based on the evidence as detailed in pertinent part above, 
there is no indication that the Veteran had a chronic back 
disability at the time he was separated from service.  
Therefore, as no chronic back problem was diagnosed in-
service, the Board finds that chronicity in-service is not 
established in this case.  38 C.F.R. § 3.303(b). 

Because chronicity in-service has not been established, a 
showing of continuity of symptoms after discharge is required 
to support the Veteran's claim for service connection of his 
back disability.  38 C.F.R. § 3.303(b).

Again, the evidence following the Veteran's discharge in 1971 
does not reveal complaints or treatment related to the back 
until 1992, more than twenty years thereafter.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the lengthy absence of documented treatment outweighs the 
Veteran's report of continuous symptomatology.

The Board acknowledges that the Veteran has also testified as 
to continuing back symptomatology since the time of the 
alleged motor vehicle accident in-service to the present.  
Regarding these statements, the Board notes that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the Veteran's credibility. See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In this vein, the Board finds that the Veteran's testimony 
and statements concerning continuity and the alleged in-
service back injury have been inconsistent.  For example, 
according to a July 1992 treatment record, the Veteran 
reported that he had only been experiencing back pain for 
"the last 6 months."  Several years later, during a 
February 1994 VA examination, the Veteran stated that he 
injured his back when he was handcuffed by the police for an 
alleged assault.  Finally, during his May 2007 hearing, the 
Veteran testified that he hurt his back in-service when he 
was involved in motor vehicle accident in 1970.  Again, 
service treatment records and personnel records fail to 
reference that the Veteran was involved in a car accident, or 
that he was treated for any type of a back injury during 
service.  

The Board also finds it to be particularly significant that 
the Veteran did not mention the alleged in-service motor 
vehicle accident when he filed a claim for service connection 
for a back disability in May 2001, nor when he filed his 
claim for SSA benefits in 1996.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

In sum, the Veteran's contradictory statements concerning 
continuity and the alleged in-service motor vehicle accident 
are lacking in credibility and probative value.  The totality 
of the Veteran's shifting and inconsistent statements 
undermine his credibility.  In any event, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be medical evidence of a nexus to 
service. See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Indeed, there is no evidence of a back disability or injury 
during service; the post-service evidence fails to show 
complaints related to the back until 1992, nearly two decades 
after separation from active duty; and there is no evidence 
establishing a medical nexus between military service and the 
Veteran's current back disability.  In fact, at no time did 
any treating provider relate the Veteran's back disability to 
his period of active service.  

In this regard, at his May 2007 hearing before the 
undersigned the Veteran testified that he was planning to 
submit a statement from a private physician who had 
positively linked his current back condition to service.  
Pursuant to the Board's October 2007 remand directives, the 
RO sent a letter in December 2007 asking the Veteran to 
provide authorization forms and any other information 
necessary to obtain the nexus statement pertaining to his 
back.  To date, the Veteran has not responded to the request 
for more specific information.  The duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

The Board has considered the Veteran's assertions that his 
back disability is related to service.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced. See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition. See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV). See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the Veteran engaged in combat 
with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

In contrast, "[w]here ...VA determines that the Veteran did 
not engage in combat with the enemy...the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor." See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In such cases, as here, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor. See West v. Brown, 7 Vet. App. 70, 76 (1994).  The 
requisite additional evidence may be obtained from the 
Veteran's service medical records or from other sources. 
Moreau at 395.  Service department evidence that the Veteran 
engaged in combat or that the Veteran was awarded the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the Veteran does not claim that his PTSD 
results from a stressor related to combat, and the record is 
absent for any credible evidence that the Veteran ever 
engaged in combat with the enemy.  Under these circumstances, 
the Veteran's assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); see also Moreau, supra.  

Indeed, the Veteran claims that he developed PTSD as a result 
of several non-combat stressors involving events he 
experienced while serving in the military.  His reported 
stressors include the following: First, the Veteran asserts 
that he was "wrongfully accused and interrogated by Army 
Intelligence" for a crime that he did not commit during 1969 
or 1970. See Statement in Support of Claim, January 2005.  
Second, he contends that his PTSD is the result of an in-
service motor vehicle accident in 1970.  See Hearing 
Transcript, pp. 3-13.  Finally, he asserts that as a lab 
technician he worked with fellow servicemen entering and 
exiting his battalion, including several Vietnam soldiers who 
were "not completely healthy, mentally or physically".  See 
Stressor Letter, September 2005; see also Hearing Transcript, 
pp. 10-11.  He believes that these alleged in-service events 
caused him to develop PTSD.  

At the outset, the Board notes that the Veteran's service 
treatment records are negative for any psychiatric complaints 
or treatment.  Moreover, his personnel records fail to 
document any "Army Intelligence" interrogations and/or 
related investigations, or any indications that he was ever 
involved in a motor vehicle accident in Germany while on 
active duty.  

To the extent that the Veteran claims his stressor is 
directly related to his work as lab technician, the Board 
concedes that his official military occupational specialty 
(MOS) was that of a lab technician/medic.  However, as will 
be further explained below, the record contains no competent 
medical evidence of a causal nexus between his current PTSD 
symptomatology and this alleged in-service stressor.   

With respect to the post-service evidence, several VA clinic 
notes, beginning in February 2004, contain diagnoses of PTSD 
and vague recitations of the Veteran's claimed stressors.  
However, all of these reports, as described below, derive 
entirely from the Veteran's account of the alleged events 
and, thus, do not provide the necessary PTSD stressor 
verification. 

For example, in a March 2002 VA mental health record, the 
Veteran reported that he had been treated for PTSD in the 
past, and that certain in-service "incidents" continued to 
bother him after service, to include being "mistreated by 
others who were prejudiced."   

In a November 2002 psychological evaluation conducted for 
disability benefit purposes, the Veteran again reported a 
history of PTSD, and related it to "many stressful things 
that happened" to him in service.  Notably, the examiner did 
not diagnose PTSD at that time. 

In an October 2003 VA mental health record, the Veteran again 
reported that he had a history of PTSD and he endorsed 
unspecific nightmares and irritability.  The examiner 
provided an assessment of PTSD and explosive disorder; no 
specific stressor was alleged at that time.   

In February 2004, a VA mental health note reflects that the 
Veteran presented to the clinic with complaints of insomnia 
and unspecified nightmares.  It was noted that he was a non-
combat Veteran in the Vietnam era.  Objectively, the examiner 
found the Veteran to be irritable and angry, but not suicidal 
or paranoid.  His judgment was restrained and he talked about 
going back to drinking.  The assessment was again PTSD and 
explosive disorder.  

In October 2004, the VA clinical records show that the 
Veteran was diagnosed with depression.  In September 2004, 
the Veteran underwent a VA PTSD assessment; the screening was 
negative, and an Axis I diagnosis of alcohol abuse was 
provided.  A December 2004 VA mental health record reflects 
continued treatment for depressive disorder, and 
polysubstance dependence.  The record is silent as to any 
further treatment for PTSD, or medical evidence linking any 
of the alleged in-service stressors to the Veteran's October 
2003 and February 2004 diagnoses.  

In this regard, the Board acknowledges various diagnoses of 
PTSD in the record beginning in 2004.  However, such 
diagnoses appear to be based entirely on the Veteran's 
reported history of vaguely described in-service stressors.  
As such, they are not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (Board is not bound to accept doctor's 
opinion based exclusively on claimant's recitations).  This 
also applies to references to a psychiatric disorder related 
to a claw hand.  See private note of June 1997.

In any event, to the extent that a current diagnosis which is 
consistent with the DSM-IV is established by the record, the 
claim still fails because there is no verified stressor; 
additionally, there is no competent evidence linking a 
stressor to active service.  

The Veteran's stressors have been indicated previously.  
Again, none have been independently corroborated by evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of those claimed stressors. 
See West, supra.  Here, it is noted that pursuant to the 
Board's October 2007 remand, the RO sent a letter to the 
Veteran requesting that he submit additional information 
regarding his in-service stressors.  To date, the Veteran has 
not responded to such inquiry.  

In this regard, the Court has held that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
M21-1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  

In this case, the Veteran has indicated only broad time 
frames well in excess of a two-month period of time, and the 
Board finds that he has failed to provide VA with reasonably 
specific details of the claimed stressors.  See M21-1MR, Part 
III.iv.4.H.32.j.  With respect to the motor vehicle accident 
and Army "interrogation," the Veteran has given us a 
timeframe of years (e.g. "approximately 1970"), not months, 
making confirmation impossible. See Hearing Transcript, pp. 
4-5; see also, Statement in Support of Claim, December 2004.  

Moreover, evidence of record seriously calls into question 
the Veteran's credibility.  In particular, in a September 
2004 VA outpatient record, the Veteran asserted that he was 
awarded the Purple Heart Medal.  This assertion is patently 
untrue.  Similarly, in a December 2004 VA clinical record, 
the Veteran indicated that his military history included 
combat service in Vietnam.  Again, the Veteran's service 
department records fail to show that the Veteran received any 
combat awards/commendations, that he engaged in combat with 
the enemy, or that he ever served in-country.  Based on these 
false accounts, the Board finds that the Veteran's statements 
regarding in-service stressors are inherently unreliable.

The Board also finds it significant that the Veteran did not 
list any stressors involving a car accident (a significant 
event), Army interrogations, or his work as a lab technician 
in the numerous VA mental health treatment records - this 
also undermines the Veteran's consistency regarding his 
alleged stressors in-service, and impacts on the VA's 
requirement to confirm stressors when an adequate description 
of the event (including when and where the stressor has 
occurred) has been provided by the Veteran.  Simply stated, 
when the Veteran's statements change over time, and VA's duty 
to confirm a stressor lessens because the Veteran is found to 
be an inaccurate and unreliable historian. 

In summary, the Board has determined that the evidence does 
not warrant the conclusion that a verified stressor exists.  
Given the foregoing, the Veteran's claim for service 
connection for PTSD fails on the basis that the Veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).   

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Here, the issue on appeal is based on the contention that 
PTSD was caused by service.  However, as it is not shown the 
Veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressor(s) must be 
established by official service records or other credible 
supporting evidence.  In this case, the Veteran has not 
sufficiently identified a claimed stressor such that an 
attempt at verification is warranted, and there is no 
verified stressor.  Therefore, his contentions are 
insufficient to warrant a grant of the claim.  

In reaching the above decision, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a back disability is 
denied.  






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


